Case 1:20-cv-00270-LEK-RT Document 40 Filed 12/23/20 Page 1 of 8           PageID #: 615




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

  EVAN AULD-SUSOTT, as Trustee for             CIVIL NO. 20-00270 LEK RT
  (1) IRREVOCABLE LIFE INSURANCE
  TRUST OF JOHN L. SUSOTT AND                  ORDER DENYING DEFENDANTS’
  KATHRYN C. SUSOTT UAD 8/17/1988              MOTION TO DISQUALIFY OR
  AS RESTATED, EXEMPT TRUST FBO                RECUSE THE HON. LESLIE E.
  DANIEL C. SUSOTT, and (2)                    KOBAYASHI
  IRREVOCABLE LIFE INSURANCE
  TRUST OF JOHN L. SUSOTT AND
  KATHRYN C. SUSOTT UAD 8/17/1988
  AS RESTATED, NON-EXEMPT
  TRUST FBO DANIEL C. SUSOTT; and
  JOHN L. SUSOTT,

                     Plaintiffs,
        vs.

  LAURYN GALINDO and DANIEL C.
  SUSOTT,

                     Defendants.


    ORDER DENYING DEFENDANTS’ MOTION TO DISQUALIFY OR
            RECUSE THE HON. LESLIE E. KOBAYASHI

       Defendants Lauryn Galindo (“Galindo”) and Daniel C. Susott (collectively,

 “Defendants”) seek disqualification or recusal of United States District Judge

 Leslie E. Kobayashi pursuant to 28 U.S.C. §§ 144 and 455. ECF No. 37. The

 matter was assigned to this Court on December 22, 2020. ECF No. 39. The Court

 elects to decide the Motion without a hearing pursuant to Rule 7.1(c) of the Local

 Rules of Practice for the United States District Court for the District of Hawaii.
Case 1:20-cv-00270-LEK-RT Document 40 Filed 12/23/20 Page 2 of 8           PageID #: 616




 After careful consideration of the pleadings and filings in this case, the Motion is

 DENIED.

                                   BACKGROUND

        Defendants move to disqualify or recuse Judge Kobayashi based on Judge

 Kobayashi’s rulings and one statement in a separate civil action over which Judge

 Kobayashi presided in which Galindo was also a defendant, Auld-Susott v.

 Galindo, Civil No. 16-00450 LEK-WRP (the “First Case”).1 ECF No. 37-1 at 2.

 Galindo asserts in her declaration in support of the Motion, ECF No. 37-2, that

 eight instances in the First Case evince Judge Kobayashi’s bias against her:

     1. Judge Kobayashi initially ruled that Galindo could not call witnesses at trial

        due to her counsel’s failure to timely file direct examination testimony, but,

        upon reconsideration, allowed Galindo to testify as to her defenses, but

        disallowed other witnesses from testifying. Id. at 3–4.

     2. Judge Kobayashi did not allow Galindo’s counsel to cross-examine the

        plaintiff in the First Case using the plaintiff’s judgment debtor examination.

        Id. at 5.

     3. Judge Kobayashi made a finding of a certain badge of fraud relating to a

        fraudulent transfer claim using a preponderance of the evidence standard,



 1
  Defendants incorrectly identify the First Case as “Civil No. 19-00350 LEK
 RLP.” ECF No. 37-1 at 2.
                                           2
Case 1:20-cv-00270-LEK-RT Document 40 Filed 12/23/20 Page 3 of 8           PageID #: 617




       rather than the clear and convincing evidence standard that Judge Kobayashi

       used in examining other badges of fraud. Id. at 6.

    4. Judge Kobayashi found that there was no consideration for the fraudulent

       transfer. Id. at 6–7.

    5. Judge Kobayashi found that Galindo knew that the transfer was done in

       fraud of the transferor’s creditors. Id. at 7.

    6. Judge Kobayashi declined to reconsider certain rulings she made at the

       summary judgment phase at trial. Id.

    7. Judge Kobayashi held that the plaintiffs’ claims were brought within the

       statute of limitations. Id. at 7–8.

    8. Judge Kobayashi described Galindo’s conduct as “reprehensible” in her

       Order Denying Plaintiffs’ Relief from Judgment. Id. at 8.

                                LEGAL STANDARD

       Disqualification of a judge is mandated where his or her impartiality may be

 reasonably questioned. See 28 U.S.C. § 455(a) (“Any justice, judge, or magistrate

 judge of the United States shall disqualify himself in any proceeding in which his

 impartiality might reasonably be questioned.”). Moreover, personal bias or

 prejudice concerning a party also requires disqualification. See id. § 455(b)(1)

 (“He shall also disqualify himself . . . [w]here he has a personal bias or prejudice

 concerning a party[.]”). Plaintiff also invokes 28 U.S.C. § 144, which provides:


                                             3
Case 1:20-cv-00270-LEK-RT Document 40 Filed 12/23/20 Page 4 of 8             PageID #: 618




                    Whenever a party to any proceeding in a district court
              makes and files a timely and sufficient affidavit that the judge
              before whom the matter is pending has a personal bias or
              prejudice either against him or in favor of any adverse party, such
              judge shall proceed no further therein, but another judge shall be
              assigned to hear such proceeding.

                     The affidavit shall state the facts and the reasons for the
              belief that bias or prejudice exists, and shall be filed not less than
              ten days before the beginning of the term at which the proceeding
              is to be heard, or good cause shall be shown for failure to file it
              within such time. A party may file only one such affidavit in any
              case. It shall be accompanied by a certificate of counsel of record
              stating that it is made in good faith.

 28 U.S.C. § 144.

                                     DISCUSSION

       The “substantive standard” for the disqualification or recusal of a judge

 under 28 U.S.C. §§ 144, 455(a), and 455(b) “is the same: ‘[W]hether a reasonable

 person with knowledge of all the facts would conclude that the judge’s impartiality

 might reasonably be questioned.’” United States v. Hernandez, 109 F.3d 1450,

 1453 (9th Cir. 1997) (per curiam) (alteration in original) (quoting United States v.

 Studley, 783 F.2d 934, 939 (9th Cir. 1986)).

       The Supreme Court has provided the following guidance as to when a

 judge’s rulings or statements can form the basis for disqualification:

              [J]udicial rulings alone almost never constitute a valid basis for
              a bias or partiality motion. In and of themselves (i.e., apart from
              surrounding comments or accompanying opinion), they cannot
              possibly show reliance upon an extrajudicial source; and can
              only in the rarest circumstances evidence the degree of
                                            4
Case 1:20-cv-00270-LEK-RT Document 40 Filed 12/23/20 Page 5 of 8            PageID #: 619




              favoritism or antagonism required (as discussed below) when no
              extrajudicial source is involved. Almost invariably, they are
              proper grounds for appeal, not for recusal. Second, opinions
              formed by the judge on the basis of facts introduced or events
              occurring in the course of the current proceedings, or of prior
              proceedings, do not constitute a basis for a bias or partiality
              motion unless they display a deep-seated favoritism or
              antagonism that would make fair judgment impossible. Thus,
              judicial remarks during the course of a trial that are critical or
              disapproving of, or even hostile to, counsel, the parties, or their
              cases, ordinarily do not support a bias or partiality challenge.
              They may do so if they reveal an opinion that derives from an
              extrajudicial source; and they will do so if they reveal such a high
              degree of favoritism or antagonism as to make fair judgment
              impossible.

 Liteky v. United States, 510 U.S. 540, 555 (1994) (citation omitted).

       The first seven decisions that Defendants argue reflect Judge Kobayashi’s

 bias against Galindo are each an attempt to second-guess various procedural,

 evidentiary, and substantive rulings that Judge Kobayashi issued in the First Case.

 Nothing in Galindo’s declaration regarding these seven instances reflects any

 evidence of “favoritism or antagonism” on Judge Kobayashi’s part. Id.

 Defendants’ proper remedy is therefore to file an appeal (which they did)—not to

 seek Judge Kobayashi’s disqualification in a separate case.

       The final instance upon which Defendants rely is a statement Judge

 Kobayashi made in a written order describing certain of Galindo’s actions as

 “reprehensible.” ECF No. 37-2 at 8. Although Defendants did not provide the full

 statement in its moving papers here, that sentence reads: “In short, while


                                           5
Case 1:20-cv-00270-LEK-RT Document 40 Filed 12/23/20 Page 6 of 8           PageID #: 620




 [Galindo]’s actions are reprehensible and not condoned, this Court cannot grant

 Plaintiffs relief under Rule 60.” Civ. No. 16-00450 LEK-WRP, ECF No. 192 at

 13.

       While Judge Kobayashi’s statement was strongly worded, it does not reflect

 bias or prejudice sufficient to warrant her disqualification.2 Liteky recognizes that

 a judge may arrive at just such a conclusion based on evidence adduced at trial:

                    The judge who presides at a trial may, upon completion of
              the evidence, be exceedingly ill disposed towards the
              defendant, who has been shown to be a thoroughly
              reprehensible person. But the judge is not thereby recusable for
              bias or prejudice, since his knowledge and the opinion it
              produced were properly and necessarily acquired in the course of
              the proceedings, and are indeed sometimes (as in a bench trial)
              necessary to completion of the judge's task. As Judge Jerome
              Frank pithily put it:         “Impartiality is not gullibility.
              Disinterestedness does not mean child-like innocence. If the
              judge did not form judgments of the actors in those court-house
              dramas called trials, he could never render decisions.” Also not
              subject to deprecatory characterization as “bias” or
              “prejudice” are opinions held by judges as a result of what they
              learned in earlier proceedings. It has long been regarded as
              normal and proper for a judge to sit in the same case upon its
              remand, and to sit in successive trials involving the same
              defendant.

 Liteky, 510 U.S. at 550–51 (emphasis added) (quoting In re J.P. Linahan, Inc., 138

 F.2d 650, 654 (2d Cir. 1943)). Thus, that Judge Kobayashi viewed Galindo’s



 2
   Indeed, the fact that the challenged statement was part of a sentence denying
 Plaintiff’s Motion for Relief from Judgment demonstrates Judge Kobayashi’s lack
 of bias or prejudice.
                                           6
Case 1:20-cv-00270-LEK-RT Document 40 Filed 12/23/20 Page 7 of 8            PageID #: 621




 conduct as “reprehensible” following the trial in the First Case does not preclude

 Judge Kobayashi from presiding over a second case involving Galindo.

       Defendants’ argument that Judge Kobayashi’s conduct is similar to the type

 of conduct that Justice Kennedy viewed as requiring recusal in his concurring

 opinion in Liteky is unavailing. In his concurrence, Justice Kennedy explained that

 if “a judge presiding over a retrial should state, based upon facts adduced and

 opinions formed during the original cause, an intent to ensure that one side or the

 other shall prevail, there can be little doubt that he or she must recuse.” Id. at 558

 (Kennedy, J., concurring). As an example of such egregious conduct, Justice

 Kennedy cited Rugenstein v. Ottenheimer, 152 P. 215 (Or. 1915), in which the

 Supreme Court of Oregon reversed a judgment because of the “judge’s failure to

 disqualify himself on retrial, where [the] judge had stated: ‘This case may be tried

 again, and it will be tried before me. I will see to that. And I will see that the

 woman gets another verdict and judgment that will stand.’” Id. (some internal

 quotation marks omitted) (quoting Rugenstein, 152 P. at 216). Unlike the judge in

 Rugenstein, Judge Kobayashi did not indicate any intent whatsoever to

 predetermine or influence the outcome of either the First Case or this case.

       Defendants have therefore failed to set forth a legally valid reason for Judge

 Kobayashi’s disqualification or recusal.




                                            7
Case 1:20-cv-00270-LEK-RT Document 40 Filed 12/23/20 Page 8 of 8      PageID #: 622




                                 CONCLUSION

       For the reasons set forth above, Defendants’ Motion to Disqualify or Recuse

 the Hon. Leslie E. Kobayashi is DENIED.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, December 23, 2020.




                           Jill A. Otake
                           United States District Judge




 Civil No. 20-00270 LEK-RT, Evan Auld-Susott, et al. v. Lauryn Galindo, et al.;
 ORDER DENYING DEFENDANTS’ MOTION TO DISQUALIFY OR RECUSE
 THE HON. LESLIE E. KOBAYASHI
                                          8
